JUSTICE STOUDER delivered the opinion of the court: The petitioner, David J. Mattem, appeals the Industrial Commission’s (Commission’s) dismissal of his petition for review. The relevant facts are not in dispute. The petitioner initially filed a compensation claim against the respondent, Rowe Construction Company. The record does not disclose the nature of the claim or the arbitrator’s decision. The petitioner received a copy of the arbitrator’s decision on June 27, 1988. On July 5, 1988, he mailed a petition for review to the Commission. On the same date, he mailed a copy of the petition to the respondent’s attorney, who received it the next day. On July 11, 1988, the petition for review arrived at the Industrial Commission office with 20 cents postage due. An employee of the Commission refused delivery. On July 19, 1988, the petitioner received the returned petition. When he later refiled the petition, the respondent moved to dismiss on the ground that it had not been filed within the 15-day time limit mandated by the Workers’ Compensation Act (the Act) (Ill. Rev. Stat. 1987, ch. 48, par. 138.19(b)). The Industrial Commission found that the petitioner had not strictly complied with section 19(b) and dismissed the petition. The circuit court confirmed the Commission’s decision. On appeal, the petitioner contends that although he mailed the petition with insufficient postage, he still met the requirements of section 19(b).  Initially, we note that section 19(b) states that within 15 days of receipt of the arbitrator’s decision, a party must file a petition for review with the Commission. (Ill. Rev. Stat. 1987, ch. 48, par. 138.19(b).) The party must strictly comply with the filing requirement (Northwestern Steel & Wire Co. v. Industrial Comm’n (1967), 37 Ill. 2d 112, 224 N.E.2d 853), and its failure to do so results in the Commission’s loss of jurisdiction over the appeal (Wiscons v. Industrial Comm’n (1988), 176 Ill. App. 3d 898, 531 N.E.2d 956).  In this case, we find that the Commission should not have granted the motion to dismiss. The Act is humane legislation designed to provide employees with prompt and definite compensation, and it should be liberally construed to effect its purpose. (General American Life Insurance Co. v. Industrial Comm’n (1983), 97 Ill. 2d 359, 454 N.E.2d 643.) Here, the Commission received the petition within the prescribed time limit. The amount of insufficient postage was small, and the failure to provide the correct postage appears to have been inadvertent. Additionally, the respondent was not prejudiced, as its attorney received the petition within the 15-day time period. Based on the foregoing, we find that the petitioner sufficiently complied with the requirements of section 19(b). The judgment of the circuit court of Peoria County is reversed, and the cause is remanded for further proceedings consistent with this opinion. Reversed and remanded. LEWIS, WOODWARD, and McNAMARA, JJ., concur.